Citation Nr: 1032809	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  05-10 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970. 
He is the recipient of the Combat Infantryman Badge and Bronze 
Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In February 2009, the Board remanded the 
case to the agency of original jurisdiction for further 
development, and it now returns to the Board for appellate 
review.

The Board notes that, in his April 2005 substantive appeal (VA 
Form 9), the Veteran requested a hearing before a Veterans Law 
Judge.  Thereafter, in June 2007, the Veteran withdrew this 
request.  As no further communication from the Veteran with 
regard to a hearing has been received, the Board considers his 
request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2008).

The Board observes that in a February 1997 rating decision, the 
RO reopened the Veteran's claim for service connection for 
hearing loss and then denied the claim on the merits. The Veteran 
timely perfected his appeal with regard to this decision, but, 
for unknown reasons, the appeal was not certified to the Board. 
Thus, although the Veteran's hearing loss claim was subsequently 
denied by the RO in a February 2003 rating decision, the February 
1997 rating decision is the one on appeal before the Board with 
regard to this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that another remand is necessary in this case.  In February 2009, 
the Board remanded the appeal so that a VA examination could be 
scheduled.  A VA audiological examination was performed in March 
2009; however, the Board's review of the report reveals that the 
examination is not adequate for rating purposes.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

In this regard, the Board observes that the VA examiner states in 
her opinion that the Veteran does not have hearing loss and that 
there was never a report of hearing loss documented in the claims 
file.  Nevertheless, as indicated in the Board's February 2009 
remand, there is medical evidence suggesting hearing loss as 
defined by VA regulations in the right ear.  Specifically, at the 
March 1995 VA examination, speech recognition in the right ear 
was reported as 88 percent, and at the January 2007 VA 
examination, the right ear speech recognition score was 92 
percent.  Speech recognition scores using the Maryland CNC Test 
that are less than 94 percent represent a hearing loss disability 
under VA regulations.  38 C.F.R. 
§ 3.385.  Accordingly, the examiner's statements are inaccurate 
for the purposes of this claim.  Further, the examiner stated 
that any current or future claim of hearing loss in this case are 
not the result of military noise exposure.  However, he provided 
no rationale for this opinion.  An opinion that contains only 
data and conclusions is afforded no weight.  See Nieves-
Rodriguez, 22 Vet. App. 295, 302 (2008).  For these reasons, the 
Board concludes that the March 2009 VA examination is 
insufficient to serve as a basis for the Board's decision and 
that another examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiological 
examination in order to ascertain the 
existence and etiology of his current 
right ear hearing loss.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's right ear hearing loss, 
to include any hearing loss as defined 
by VA regulations since the Veteran 
filed his claim in September 1996, is 
related to in-service noise exposure or is 
otherwise related to his military service? 
A rationale for any opinion advanced 
should be provided, to include identifying 
the likely cause of the any hearing loss 
if such loss is not due to military 
service.  The examiner should also state 
what sources were consulted in forming the 
opinion. 

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
March 2010 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


